     Case 3:18-cr-00432-JLS Document 91 Filed 03/07/19 PageID.308 Page 1 of 1




 1

 2                                   UNITED STATES DISTRICT COURT

 3                              SOUTHERN DISTRICT OF CALIFORNIA

 4    UNITED STATES OF AMERICA,                      Case No.    1"<6 CAL 43a   ·f316
 5
              v.                                     I   N F 0 R MA T I 0 N
 6
      CFK, Inc.                                      Title 18, United States Code,
 7                                                   Section 287 - Conspiracy To
                                 Defendant.          Submit False Claims
 8

 9

10            The United States Attorney charges:
11            Beginning on a date unknown and continuing through at least June

12    2015,    in the Southern District of California and elsewhere, defendant

13   CFK,     Inc. knowingly and intentionally combined, conspired, and agreed

14   with others to defraud the United States by aiding in obtaining the

15   payment of false,        fictitious and fraudulent claims in connection with

16    the delivery of health care benefits and services,             namely compounded

17   medications, through the TRICARE system, all in violation of Title 18,

18   United States Code, Section 287.

19
2 o DATED :    a 3I o ~ 1 :2- cd 1
21                                                ROBERT S. BREWER, JR.
                                                  United States Attorney
22

23

24                                                MARK W. PLETCHER
                                                  BENJAMIN J. KATZ
25                                                Assistant U.S. Attorneys

26

27

28
